UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. F O R M 10 -Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 333-176684 NUZEE, INC. (exact name of registrant as specified in its charter) Nevada 38-3849791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2865 Scott Street, Suite 101 Vista, CA 92081 (Address of principal executive offices) (zip code) (760)-295-2408 or toll free 936-8933 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Titles of each class Name of each exchange on which registered None N/A Indicate by check mark whether the registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant wasrequired to submit and post such files). Y e s x N o ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmedby a court. Y e s ¨ N o ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of July 13 , 2015, NuZee, Inc. had 27,758,950 shares of common stock outstanding. Table of Contents PART I. Item 1. Financial Statements. (a) Balance Sheets as at June 30 , (Unaudited) and September 30, (Audited). (b) Statement of Operations for the three and nine months ended June 30 , and (Unaudited). (c) Statement of Cash Flows for the nine months ended June 30 , and (Unaudited). (d) Notes to Financial Statements (Unaudited). Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Item 4. Controls and Procedures Item 1. Legal Proceedings Item 1A. Risk Factors PART II. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits 2 FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q of NuZee, Inc. contains “forward-looking statements” that may state our management’s plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Any statement in this report that is not a statement of historical fact is a forward-looking statement, and in some cases, words such as “believes,” “estimates,” “projects,” “expects,” “intends,” “may,” “anticipates,” “plans,” “seeks,” and similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual outcomes and results to differ materially from the anticipated outcomes or results. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements. It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to the risk factors described in the section of our Form 10-K filed on February 12, entitled “Risk Factors.” We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I. Item 1. Financial Statements. Nuzee, Inc. BALANCE SHEET (Unaudited) June 30, 2015 September 30, 2014 ASSETS Current assets: Cash $ 202,325 $ 238,160 Accounts receivable 29,844 5,205 Inventories 208,644 50,881 Prepaid expenses and deposits 166,620 69,099 Total current assets 607,433 363,345 Equipment, net 114,220 33,368 Total assets $ 721,653 $ 396,713 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable 149,556 43,384 Convertible notes payable - related party 600,000 - Other current liabilities 389 8,180 Total current liabilities 749,945 51,564 Stockholders' equity (deficit): Preferred stock; 100,000,000 shares authorized, $0.00001 par value; 0 shares issued and outstanding - - Common stock; 100,000,000 shares authorized, $0.00001 par value; 29,674,951 and 30,599,719 shares issued 297 306 Additional paid in capital 5,639,411 4,968,609 Accumulated deficit (5,590,634) (4,518,766) Less: treasury stock, at cost (2,016,000 and 2,736,000 shares held in treasury, $0.03838 per share) (77,366) (105,000) Total stockholders' equity (deficit) (28,292) 345,149 Total liabilities and stockholders' equity (deficit) $ 721,653 $ 396,713 The accompanying notes are an integral part of these financial statements F-1 Nuzee, Inc. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30,2015 Three Months Ended June 30,2014 Nine Months Ended June 30,2015 Nine Months Ended
